Citation Nr: 1028022	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  09-32 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Tampa, Florida, 
VA Medical Center


THE ISSUES

1.  Entitlement to service connection for treatment purposes only 
for a dental disorder requiring construction of crowns and 
bridges on teeth 30 and 31.

2.  Entitlement to payment or reimbursement for medical services 
consisting of construction of crowns and bridges on teeth 30 and 
31, on March 13, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales


INTRODUCTION

The Veteran served on active duty from April 1985 to November 
2006.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs Medical 
Center (VAMC) in Tampa, Florida.  The Veteran attended a hearing 
before the undersigned in April 2010.

Given the complexity of this appeal, the Board has 
recharacterized the issue into two separate issues, as stated on 
the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service Connection for Treatment Purposes

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
diseases are to be considered service-connected only for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161. 
 
Under 38 C.F.R. § 17.161, outpatient dental treatment may be 
authorized by the Chief, Dental Service, for beneficiaries 
defined in 38 U.S.C. 1712(b) and 38 CFR 17.161 to the extent 
prescribed and in accordance with the applicable classification 
and provisions set forth in this section, which reads, in 
relevant part:  
 
(b) Class II.  (1)(i)  Those having a service-
connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took 
place after September 30, 1981, may be authorized any 
treatment indicated as reasonably necessary for the 
one-time correction of the service- connected 
noncompensable condition, but only if: (A) They served 
on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, from a period of active military, naval, 
or air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active 
military, naval, or air service of not less than 180 
days; (B) Application for treatment is made within 180 
days after such discharge or release. (C) The 
certificate of discharge or release does not bear a 
certification that the Veteran was provided, within 
the 90-day period immediately before such discharge or 
release, a complete dental examination (including 
dental X-rays) and all appropriate dental treatment 
indicated by the examination to be needed, and (D) 
Department of Veterans Affairs dental examination is 
completed within six months after discharge or 
release, unless delayed through no fault of the 
Veteran.  

Here, the Veteran served during the Persian Gulf War and his DD 
214 indicates that the Veteran was not provided, within the 90-
day period immediately before such discharge or release, a 
complete dental examination.  It also appears that the 
application was made within 180 days of discharge, as he was 
discharged November 30, 2006 and the request for VA treatment was 
approved with an expiration date of May 30, 2007.  However, no 
dental examination was completed within six months of discharge.  
The Board finds that this was through no fault of the Veteran, as 
he had to leave the country for work and reports that he 
attempted to contact VA to schedule the examination prior to his 
departure.  As such, the Board finds that the Veteran should be 
scheduled for a dental examination.



Claim for Reimbursement

The Veteran claims that the dental treatment he received at the 
Gama Dental Clinic in Saudi Arabia was emergent and he was unable 
to travel to a VA facility for treatment.

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 38 
U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2002). 
 
Under 38 U.S.C.A. § 1728, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by VA, may be paid when the Veteran 
received care for: (a) an adjudicated service-connected 
disability; (b) non-service-connected disabilities associated 
with and held to be aggravating an adjudicated service- connected 
disability; (c) any disability of a Veteran who has a total 
disability permanent in nature resulting from a service-connected 
disability; or (d) any illness, injury or dental condition in the 
case of a Veteran who is participating in a rehabilitation 
program under 38 U.S.C. Chapter 31 and who is medically 
determined to be in need of hospital care or medical services for 
any of the reasons enumerated in Sec. 17.48(j).  38 U.S.C.A. 
§ 1728(a)(2) (West 2002); 38 C.F.R. § 17.120(a) (2009). 
 
Conversely, under 38 U.S.C.A. § 1725, pursuant to the Veterans 
Millennium Health Care and Benefits Act (Act), payment or 
reimbursement of non-VA emergency medical services for 
nonservice-connected disorders for Veteran's without insurance is 
available if certain conditions are met. 38 U.S.C.A. § 1725 (West 
2002); 38 C.F.R. §§ 17.1000-17.1008 (2009). 
 
The benefit was denied by the VAMC because the Veteran failed to 
meet two criteria:  The Veteran did not have an emergency medical 
condition, and VA facilities were available to treat the Veteran.  
However, it is unclear whether or not the Veteran had a medical 
emergency in March 2007, as there is no medical opinion obtained 
which addresses this issue, and the Board may not make its own 
findings without such medical expertise.  Allday v. Brown, 7 Vet. 
App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut 
v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991). 

The Board also notes that the only records from the Gama Dental 
Office in Saudi Arabia which are associated with the claims file 
are the bill and a generic statement of the office's payment 
policy.  The complete treatment records must be obtained and 
associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete records 
from the March 2007 procedure performed at 
the Gama Dental Clinic in Saudi Arabia.  
Evidence of attempts to obtain these records 
should be associated with the claims file.

2.  The RO should schedule the Veteran for a 
VA dental examination to determine the nature 
and likely etiology of the claimed dental 
disorder.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  For teeth 
30 and 31, the examiner should render an 
opinion as to whether the additional dental 
treatment received by the Veteran in March 
2007 was reasonably necessary for correction.  
The examiner should also review the medical 
records from the March 2007 treatment and 
state whether the dental treatment provided 
was emergent.

3.  After completing the above action, the 
claims should be readjudicated.  If the 
claims remain denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

